      Case 7:19-cv-00250 Document 18 Filed on 01/07/20 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                         Plaintiff,              §
                                                 §
 v.                                              §          CASE NO. 7:19-CV-250
                                                 §
 72.260 ACRES OF LAND, MORE OR                   §
 LESS SITUATE IN HIDALGO COUNTY,                 §
 STATE OF TEXAS; AND FRIENDS OF                  §
 WILDLIFE CORRIDOR, A TEXAS                      §
 NONPROFIT CORPORATION,                          §
                                                 §
                       Defendants.               §

______________________________________________________________________________

                      NOTICE OF AMENDED SCHEDULE A
______________________________________________________________________________

       The Plaintiff, United States of America (“United States”), pursuant to the Court’s Order

(Dkt. No. 17), entered on December 31, 2019, hereby submits Amended Schedule A of the

Complaint in Condemnation (Dkt. No. 1), Declaration of Taking (Dkt. No. 3) and Notice of

Condemnation (Dkt. No. 2).

                                                     Respectfully submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas

                                           By:       s/ Hilda M. Garcia Concepcion______
                                                     HILDA M. GARCIA CONCEPCION
                                                     Assistant United States Attorney
                                                     Southern District of Texas No.3399716
                                                     Puerto Rico Bar No. 15494
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8004
                                                     Facsimile: (956) 618-8016


                                          Page 1 of 2
     Case 7:19-cv-00250 Document 18 Filed on 01/07/20 in TXSD Page 2 of 2



                                                    E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                    Attorney for Plaintiff


                                                    JIMMY A. RODRIGUEZ
                                                    Assistant United States Attorney
                                                    Southern District of Texas
                                                    Texas Bar No. 24037378
                                                    Federal ID No. 572175
                                                    1000 Louisiana, Suite 2300
                                                    Houston, Texas 77002
                                                    Tel: (713) 567-9532
                                                    Fax: (713) 718-3303
                                                    E-mail: jimmy.rodriguez2@usdoj.gov
                                                    Attorney-in-Charge for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing NOTICE OF AMENDED SCHEDULE A was

served via the District ECF system on all counsel of record on January 7, 2020.



                                                    s/ Hilda M. Garcia Concepcion______
                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney




                                           Page 2 of 2
